Citation Nr: 9931450	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 1999, the veteran testified before a 
member of the Board at the RO.  


REMAND

At the outset, the Board notes that at this time, the Board 
does not make any determination as to whether the veteran's 
claim for service connection is well-grounded.  The Board 
further notes that in claims that are not well-grounded, the 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim.  However, the VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, the 
Board notes that in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam order), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that VA has constructive notice of VA-generated 
documents that could "reasonably" be expected to be part of 
the record and that such documents are thus constructively 
part of the record before the VA even where they were not 
actually before the adjudicating body.  The Board concludes 
that all the VA records which are not currently in the claims 
file should be obtained.

In this case, the Board notes that certain VA records have 
not been obtained.  In addition, the applicable VA regulation 
has been revised as set forth below, and both the old and new 
version of the regulation governing service connection for 
PTSD requires certain action on the part of the VA with 
respect to service connection for PTSD claims prior to 
adjudicatory review of these claims.  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the United States Court of 
Appeals for Veterans Claims' (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") decision in Cohen v. Brown, 10 
Vet. App. 128 (1997).  The effective date of the changes in 
the regulation was March 7, 1997.  The Board notes that the 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  As such, the veteran's 
claim must be considered under the regulation in effect prior 
to March 7, 1997 as well as the regulation in effect as of 
March 7, 1997.  

The veteran contends that he is entitled to service 
connection for PTSD since he was exposed to stressors during 
service which resulted in his development of PTSD.  The 
veteran contends that he served in the 2nd or 19th Artillery 
Division as an Artillery Surveyor.  He relates that he was 
responsible for putting in firing lines for artillery 
battalions and for surveying rounds as they were fired to 
ensure that there was firing as they were supposed to be 
firing.  The veteran maintains that when he first arrived in 
Vietnam, he was stationed in the southern part of Bien Hoa.  
Thereafter, he asserts that he was transferred to the 101st 
Airborne Division in Phu Bai which was in North Vietnam.  The 
veteran maintains that while he was stationed with the 101st 
Airborne Division in Phu Bai, his Division was under constant 
mortar attacks and sniper fire.  He related that between 
January and March 1971, 2 bases were overrun and casualties 
were suffered.  He indicated that he knew servicemembers that 
were killed in those attacks, but he does not recall names.  

Upon reviewing the veteran's contentions, the Board notes 
that the veteran alleges essentially combat stressors.  A 
review of the records reflects that the veteran has been 
diagnosed as having PTSD.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. § 1110.  In addition, in adjudicating a claim for 
PTSD, the applicable VA regulation states that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  In the case of Cohen, 10 Vet. App. 128 
(1997), the Court issued directives to be followed in cases 
where the issue is service connection for PTSD.  In sum, in 
the Cohen case, the Court confirmed that the evidence must 
show that the veteran has a clear diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  In the Cohen case, the Court stated that 
38 C.F.R. § 3.304(f) and VA manual provisions are deficient 
in that they do not reflect the relaxed requirements of 
38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b), the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court stated 
that where the veteran had combat and stressor(s) is related 
to combat, the veteran's lay testimony must be accepted as 
conclusive.  

In this case, as indicated, the veteran alleges essentially 
combat stressors.  With regard to his combat stressors, the 
Board observes that an initial determination must be made by 
the RO as to whether the veteran served in combat and as to 
whether any of the alleged stressors factually occurred.  In 
light of the veteran's contentions, the Board finds that the 
RO should determine whether or not the veteran served in 
combat.  In addition, the RO should contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly known as the U.S. Army & Joint Services 
Environmental Support Group (ESG) for verification of whether 
the veteran served during combat.  

As noted above, the veteran has been diagnosed as having 
PTSD.  In the Cohen case, the Court noted that under 38 
C.F.R. § 3.304(f), a current medical diagnosis of PTSD must 
be an "unequivocal" one.  The Court further explained that 
a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  In 
discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM-IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

The Board notes that the veteran's stressors must have 
occurred in order for there to be a valid diagnosis of PTSD 
based on any of the alleged stressors.  That is, if a 
stressor did not factually occur, then a diagnosis based upon 
that stressor would not be valid.  If the RO determines that 
any of the alleged stressors occurred the veteran should be 
afforded a VA psychiatric examination by a psychiatrist who 
has been afforded all of the aforementioned information and 
records.  In regard to PTSD, the RO must specify for the 
examiner the stressor or stressors that it has determined are 
established by the record and the examiner must be instructed 
that only those events may be considered for the purpose of 
determining whether exposure to a stressor in service has 
resulted in current psychiatric symptoms and whether the 
diagnostic criteria to support the diagnosis of PTSD have 
been satisfied.  

In addition, during his personal hearing, the veteran 
indicated that he was being treated at the VA facility in 
Wilmington, Delaware and also that he is receiving benefits 
from the Social Security Administration.  These records 
should be obtained.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22160, for verification of whether the 
veteran served during combat.  The 
USASCRUR should also verify whether the 
veteran served in the 2nd or 19th 
Artillery Division as an Artillery 
Surveyor where he was responsible for 
putting in firing lines for artillery 
battalions and for surveying rounds as 
they were fired to ensure that there was 
firing as they were supposed to be 
firing; whether the veteran was initially 
stationed in the southern part of Bien 
Hoa; and whether the veteran was 
transferred to the 101st Airborne 
Division in Phu Bai which was in North 
Vietnam.  The veteran maintains that 
while he was stationed with the 101st 
Airborne Division in Phu Bai, his 
Division was under constant mortar 
attacks and sniper fire.  He related that 
between January and March 1971, 2 bases 
were overrun and casualties were 
suffered.  The USASCRUR should verify 
whether the 101st Airborne Division in 
Phu Bai was subject to mortar attacks and 
sniper fire and should verify, if 
possible, if 2 bases were overrun between 
January and March 1971 and suffered 
casualties.  

2.  The RO should contact the veteran and 
inform him that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.  

3.  The RO should request the veteran's 
medical records from the VA facility in 
Wilmington, Delaware.  These records 
should be associated with the claims 
file.  

4.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

5.  With the additional information 
obtained and the evidence currently of 
record to include the Daily Staff Journal 
Reports received in August 1999, the RO 
should review the file and prepare a 
summary of the stressors experienced by 
the veteran to include exposure to 
constant mortar attacks and sniper fire, 
making a specific determination whether 
the evidence supports such stressors that 
are alleged.  In addition, the RO should 
specifically determine if the veteran 
served in combat. 

6.  If any stressor(s) is found to have 
occurred by the RO the RO should arrange 
for a VA psychiatric examination and the 
RO should specify to the examiner the 
stressor(s) it has found occurred.  The 
claims file should be provided to the 
examiner.  The examiner must be 
instructed that only the stressor(s) the 
RO has found occurred, may be considered 
for the purpose of determining whether 
exposure to such stressor(s) in service 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should indicate whether the stressor(s) 
the RO found occurred, was sufficient to 
cause the PTSD. 

7.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for 
PTSD under both the old and new versions 
of 38 C.F.R. § 3.304(f) and in light of 
the Cohen case.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new version of 38 C.F.R. 
§ 3.304(f).  They should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



